Citation Nr: 1120487	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a low back disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a sinus disability, claimed as sinusitis, has been received.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a sinus disability, claimed as sinusitis.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from February 1985 to June 1985, from April 1987 to March 2000, and from January 2003 to July 2005.

Claims for service connection for a back condition and sinusitis were previously denied by the RO in Baltimore, Maryland, in September 2001.  Although notified of the denials, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO declined to reopen the previously denied claims for service connection for a back condition and sinusitis.  In September 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.

This appeal also arose from February 2008 rating decision in which the RO granted service connection for PTSD and assigned an initial rating of 50 percent, effective September 26, 2006.  In February 2008, the Veteran filed an NOD with the assigned disability rating.  An SOC was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In both the November 2005 rating decision and the August 2007 SOC, the RO addressed the claims for service connection for a low back disability and a sinus disability, claimed as sinusitis, on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen these claims for service connection.  This matters goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, in view of the Board's favorable decision on the requests to reopen-the Board has characterized those portions of the appeal involving a low back disability and a sinus disability, claimed as sinusitis, as encompassing the first four matters set forth on the title page.  

The Board's decision reopening the claims for service connection for a low back disability and for a sinus disability, claimed as sinusitis, as well as the claims for service connection for a low back disability and an increased initial rating for PTSD, is set forth below.  The claim for service connection for a sinus disability, claimed as sinusitis, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided had been accomplished.

2.  In a September 2001 rating decision, the RO denied service connection for back condition and for sinusitis; although notified of each denial in a September 2001 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the RO's September 2001 denial of each claim is not cumulative and redundant of evidence of record at the time of the prior denials, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating each claim.  

3.  Competent, persuasive medical evidence shows that the Veteran has not had a current low back disability at any time pertinent to the claim on appeal.

4.  Since the September 26, 2006, effective date of the grant of service connection, the Veteran's PTSD has primarily been manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation in mood, and difficulty in establishing work and social relationships, panic attacks (at most a few times per week), nightmares and problems sleeping, flashbacks, and becoming agitated and angry; collectively, these symptoms reflect occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied service connection for a back condition is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The September 2001 rating decision that denied service connection for sinusitis final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3.  As evidence pertinent to the claim for service connection for a low back disability, received since the RO's 2001 denial, is new and material, the criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 

4.  As evidence pertinent to the claim for a sinus disability, claimed as sinusitis, received since the RO's 2001 denial, is new and material, the criteria for reopening the claim for service connection for a sinus disability, claimed as sinusitis, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).
 
5.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

6.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In rating cases, as well, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman, 19 Vet. App. at 473.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Regarding the Veteran's claims to reopen, in a September 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims to reopen for service connection, including the reopening criteria and the criteria for establishing the underlying claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The November 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2005 letter.  

A March 2006 letter provided the Veteran with general information pertaining to the VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the August 2007 SOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental SSOC (SSOC), is sufficient to cure a timing defect).
 
Regarding the Veteran's PTSD claim, in an October 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

Furthermore, in the October 2008 SOC, the Veteran was provided the rating criteria for the evaluation of psychiatric disorders, to which he responded, in the December 2008 substantive appeal, with argument based on such rating criteria.  In light of these circumstances, the Board finds that the Veteran had actual knowledge of such rating criteria, and was provided a meaningful opportunity to participate effectively in the processing of his claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that notice deficiencies are not prejudicial if they did not render the claimant without a meaningful opportunity to participate effectively in the processing of his or her claim).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, a psychiatric evaluation submitted by a private psychiatrist, and the reports of January 2004, May 2005, and December 2007 QTC examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  
The Board also finds that no additional RO action to further develop the record in connection with any claim herein decided is warranted.  

The Board acknowledges the request of the Veteran's representative that the Veteran be scheduled for a new VA examination to evaluate his PTSD, asserting that the Veteran's PTSD symptoms "may have worsened," and that the most recent examination is "stale medical evidence."  However, the Board notes that the Veteran's representative states that the most recent VA evaluation of the Veteran's PTSD is dated in August 2006 when, in fact, the Veteran was provided a QTC examination in December 2007.  Furthermore, while the Veteran's representative claims that the Veteran's symptoms "may have worsened," there has been no direct assertion by the Veteran or his representative that the Veteran's PTSD symptoms have actually worsened since the December 2007 QTC examination, no explanation of how the Veteran's symptoms may have worsened, and no other evidence indicating that his symptoms have, in fact, worsened since that time.

In this case, the Board finds that the report of the December 2007 QTC examination is adequate to evaluate the Veteran's PTSD for rating purposes.  The Board is not required to remand an appealed disability-benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared; thus, no remand for such purpose is warranted in this case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters on herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claims to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, the RO denied the Veteran's claims for service connection for a back condition and sinusitis in September 2001.  The evidence of record at the time consisted of service treatment and personnel records, VA treatment records, and the report of a June 2000 VA examination, which included X-ray reports of the lumbar spine and sinuses.  

The basis for the RO's March 2002 denial of both the back claim and the sinusitis claim was that the evidence did not show that the Veteran was not shown to have had a chronic condition in service, and was not shown to have any current disabilities, with normal X-rays on examination.

Although notified of the denial in a September 2001 letter, the Veteran did not initiate an appeal with the September 2001 RO decision.  See 38 C.F.R. § 20.200.  The RO's September 2001 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claims in September 2003.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claims is the RO's September 2001 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since September 2001 includes service treatment records from the Veteran's period of service from January 2003 to July 2005, which include treatment for diagnoses of allergic rhinitis in May 2003, sinusitis in August and November 2003, and seasonal allergies in April 2004.  These records also indicate that, in May 2003, the Veteran was treated for low back pain, which was noted to be positive for spasm on examination.  Also added to the claims file since September 2001 is the report of a January 2004 VA examination indicating a diagnosis of degenerative disc disease of the lumbar spine, and the report of a May 2005 VA examination, which, on examination of the sinuses, indicates a diagnosis of seasonal allergic rhinitis.  

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for a low back disability, and a sinus disability, claimed as sinusitis.  At the time of the September 2001 rating decision, such in-service treatment for low back pain and sinus-related problems did not exist, and there was no current diagnosis with respect to either claimed disability.  

The Board finds that the above-described evidence is "new" in that it was not before agency decisionmakers at the time of the September 2001 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a possible basis for an award of service connection for both low back disability and a sinus disability, by showing in-service treatment for the low back and sinus-related conditions, as well as diagnoses of current disabilities.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for both a low back disability, and a sinus disability, claimed as sinusitis, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

Considering the pertinent evidence in light of the governing legal authority noted above, the Board finds that the claim for service connection for a low back disability must be denied. 

Since the Veteran filed his claim in December 2003, he has undergone two QTC examinations, in January 2004 and in May 2005, by the same physician.  The reports of these examinations contain the only medical opinions since that time regarding the existence of any current low back disability, and they conflict on the question of whether there exists a current low back disability.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The report of the January 2004 VA examination, which took place during the Veteran's third period of service, approximately one and a half years prior to his separation from service, indicates that the Veteran reported having lower back pain since 1998.  He also reported that he attended clinic and was assessed and advised on conservative management with mild analgesics and short profiles, and that he did not recall any major traumatic event affecting the back.  It was noted that the condition did not interfere with the Veteran's ordinary lifting or carrying, posture or gait, and that there was no history of persistent radiation.  Examination of the back showed mild loss of lordosis, and some limitation of motion.  The diagnosis was degenerative disc disease with limitation in range of motion.  X-rays of the lumbar spine taken in connection with the examination were negative.

The report of the May 2005 VA examination, which took place approximately two months prior to the Veteran's separation from service, indicates that the Veteran reported sharp, shooting pains in the lower back and muscles, with pain sometimes going down to the toes, and no history of persistent radiation.  On examination of the back, the curvature of the lumbosacral spine was maintained and paraspinal muscles were not in spasm.  There was no muscle atrophy identified in the back, buttock or lower extremities.  Sensory perception and deep tendon reflexes were within normal limits and straight leg raise tests were negative on the right and left.  Range of motion was within normal limits and occurred without restriction or pain.  X-rays were noted to show negative lumbar spine.  With respect to diagnosis, the examiner noted that no pathology was identified on physical examination to render a diagnosis.

The Board finds the report of the May 2005 QTC examination to be more persuasive on the question of whether there exists a low back disability.  The opinion that no pathology was identified on physical examination to render a diagnosis for the low back is more consistent with the medical record than the January 2004 diagnosis of degenerative disc disease.  X-rays of the lumbar spine have consistently been noted to be negative, and no explanation of the basis for a diagnosis of degenerative disc disease was provided in January 2004.  The Board also notes that the same physician performed the January 2004 and May 2005 QTC examinations; on the May 2005 QTC examination, the examiner had the benefit of a review of the claim file, including his own January 2004 examination report and diagnosis of degenerative disc disease, but nonetheless stated that there was no pathology was identified on physical examination to render a diagnosis.

Furthermore, the Board points out that the January 2004 VA examination took place during the Veteran's period of service, a year and a half prior to his separation from service, while the May 2005 VA examination took place two months before such separation.  Moreover, the record reflects no medical findings pertinent to the low back following the Veteran's July 2005 separation from service. 

In light of the above, the Board finds that the competent, persuasive medical evidence shows that the Veteran does not have a current low back disability.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a low back disability must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met. 

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran during VA examination regarding his low back symptomatology.  However, the claim turns on the medical matter of whether there exists a current low back disability (a medical diagnosis), which is a matter within the province of trained medical professionals.  While, as a layperson, the Veteran is competent to report his symptoms, as well as to report on matters observed or within his personal knowledge, (see Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), he simply is not competent to render such a diagnosis, himself.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Historically, as noted above, the Veteran was awarded service connection for PTSD with an initial rating of 50 percent, effective September 26, 2006.  

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Considering the pertinent evidence in light of the above, the Board finds that an initial rating greater than 50 percent for the Veteran's PTSD is not warranted at any time since the September 26, 2006, effective date of the grant of service connection. 

The report of a psychiatric evaluation by a private psychiatrist, Dr. H., dated in August 2006, indicates diagnoses of PTSD and chronic major depression.  The Veteran reported being married to his third wife for nine years, and currently working as a power truck operator for approximately one month.  He also reported currently having nightmares at least three times per week, waking in panic and sweats lasting 10 to 15 minutes, having flashbacks four to five times per week, having panic attacks about four times per week, lasting at least two to three minutes, and averaging three hours of sleep per night.  The Veteran reported intrusive thoughts, startling easily, hypervigilance, and not tolerating anyone behind him.  He reported socializing rarely with family members and a few friends, and having recent memory moderately impaired, so that he could not remember what he had previously read.  The examiner noted that the Veteran's working memory was 25 percent impaired, and that his anger, sadness, and fear came up on him without the knowledge of why 75 percent of the time, indicating that the prefrontal cortex was dysfunctional.  The Veteran reported hearing is name called, hearing vehicles drive up at his residence, hearing noises at his home, and seeing shadows moving out of the corners of his eyes, daily.  He reported feeling depressed 100 percent of the time, accompanied with no energy and very little interest in things.  He reported angering and agitating easily, and feeling helpless at times.  Dr. H. stated that, because of the Veteran's PTSD, he was moderately compromised in his ability to sustain social relationships and was also moderately compromised in his ability to sustain work relationships.  The assigned GAF score was 35.

The report of a December 2007 QTC examination indicates that the Veteran reported that he had become quite irritable and had difficulty getting along with others.  He also reported continuous recurrent recollections of events, especially dead bodies, three to four times per week, and nightmares involving seeing the worst dead and burnt bodies.  The Veteran also stated that various noises and smells triggered flashbacks and that he had extreme responses to similar stimuli.  The Veteran had a sense of foreshortened future, and passive thoughts of death, but no active suicidal plan.  He reported having very few friends, associating mainly with his wife, and that his current marriage was stormy and difficult.  He reported tending to have restricted range of affect, having a down mood and chronic insomnia due to nightmares, having a very short fuse, starling easily, and having to leave a job because of loud noises and air pressure changes, as machinery opened that would remind him of bombs going off in Iraq.  He also reported that his concentration was not good and that he tended to be hypervigilant and constantly on edge.  

Mental status examination showed the Veteran to be cooperative, a reliable historian, and fully oriented to person, place, time, and purpose. Appearance and hygiene were appropriate, he was well-groomed and well-dressed, and his behavior was appropriate and cooperative.  His mood was decreased and depressed, which was noted to be near continuous, but did not affect his ability to function independently.  He had a flattened and restricted affect.  His communications were grossly normal, and speech was normal.  The Veteran stated that his concentration was not good and he was easily distracted and chronically hypervigilant and suspicious around others.  He denied any frank hallucinations or delusions, but described some elusion such as thinking he heard voices or heard his name called, and having to get up and check when he thought he heard somebody pulling into the driveway, when no one was there.  He described hypervigilant action such as having to get up at night and repeatedly checking all the doors and securing the perimeter.  He denied any obsessions or rituals, and his thought processes were grossly normal.  Judgment and abstract thinking were intact.  Memory was mildly abnormal, and the Veteran stated that he was absent-minded.  He reported chronic passive thoughts of death, but denied any homicidal ideations.  The diagnosis was PTSD, and the assigned GAF was 50.  The examiner stated that the Veteran had occasional interference in performing activities of daily living due to his poor energy, poor concentration, and irritability.  The examiner also stated that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity, based on depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing work and social relationships.  It was noted that the Veteran had no difficulty following commands and did not appear to be an immediate danger to himself or others.

The Veteran also submitted private psychiatric treatment records, dated from August 2006 to February 2008.  These records indicate that the Veteran reported having nightmares anywhere from zero times per month to twice per week, frequent flashbacks, panic attacks (five to six per month at the most frequent), startling easily, being hypervigilant, intrusive thoughts, memory problems, and socializing rarely to never with family and friends.  The Veteran also reported frequently to always having anger out of the blue, being agitated, being angry, having mood swings and worry, and having racing and jumping thoughts.  The Veteran reported rarely feeling suicidal.  He also reported occasional to daily hallucinations of hearing his name, hearing cars drive up, hearing footsteps or noises in the house, seeing shadows moving, and seeing animals.  The Veteran's GAF score was noted to be 35 in August and September 2006, 40 in December 2006, March 2007, and July 2007, and 45 in November 2007 and February 2008.  Throughout the period, the Veteran reported working full time.

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects a diagnosis of chronic major depression.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here it is possible to distinguish the symptoms from the Veteran's psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

The above-cited medical evidence reflects that, since the September 26, 2006, effective date of the grant of service connection, the Veteran's PTSD has primarily been manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation in mood, and difficulty in establishing work and social relationships, panic attacks (at most a few times per week), nightmares and problems sleeping, flashbacks, and becoming agitated and angry; these symptoms reflect occupational and social impairment with reduced reliability and productivity.  This is a level of occupational and social impairment no greater than what is contemplated in the currently assigned 50 percent disability rating.  

At no point since September 26, 2006, has the Veteran's overall PTSD symptomatology met the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran to have obsessional rituals which interfere with routine activities, abnormal or irrelevant speech, disorientation, neglect of personal appearance and hygiene, or other symptoms that are characteristic of a 70 percent rating.  

While the Veteran has reported panic attacks occurring with varying frequency, and at most several times per week, as well as being depressed very often, the record does not reflect near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  In this regard, during the December 2007 QTC examination, it was specifically noted that the Veteran's mood was decreased and depressed, and that this was noted to be near continuous, but that it did not affect his ability to function independently.  Likewise, while the Veteran has consistently reported easily becoming angry and irritable, the record does not reflect impaired impulse control so severe as to result in unprovoked irritability with periods of violence.  

Also, while the record reflects social impairment, with the Veteran occasionally reporting a complete lack of socializing, it does not reflect an inability to establish and maintain effective relationships. The Veteran has maintained his relationship with his wife throughout the period in question, and has reported having some friends.  In this regard, the Board notes that, in August 2006, Dr. H. stated that, because of the Veteran's PTSD, he was moderately compromised in his ability to sustain social and work relationships, and that the December 2007 QTC examiner stated that the Veteran's PTSD symptoms caused difficulty in establishing work and social relationships.  The record thus reflects that the Veteran's PTSD has been productive of difficulty in establishing and maintaining effective work and social relationships, which is most consistent with the criteria for a 50 percent rating.

Furthermore, the Board notes that the Veteran has occasionally reported such symptomatology as occasionally feeling suicidal, and thinking that he heard voices or his name called, hearing somebody pulling into the driveway when no one was there, and seeing things move out of the corners of his eyes.  Although the Veteran has reported occasionally feeling suicidal and, as reported during the December 2007 VA examination, having "chronic passive thoughts of death," the Veteran has never been noted to have symptoms of suicidal ideation or any suicidal behavior or plan, and has never been noted to be a threat to the safety of himself or anybody else.  Also, regarding his reports of seeing and hearing things that are not there, the Board does not find such reports to represent "persistent delusions or hallucinations" as indicated in the criteria for a 100 percent rating for psychiatric disability.  In this regard, the Board notes that, despite his symptomatology described to the December 2007 QTC examiner, which the examiner described as "some elusion," it was nonetheless noted that the Veteran "denied any frank hallucinations or delusions."  Thus, the Board does not find any reported suicidal feelings or reports of seeing and hearing things to warrant a higher rating for PTSD.

The Board further finds that none of the GAF scores assigned since the effective date of the grant of service connection, ranging from 35 to 50, provides a basis for assigning an initial rating in excess of 50 percent for PTSD.  According to DSM-IV, a GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

In this case, however, as noted above, there is no medical evidence of any serious suicidal ideation, severe obsessional rituals, or impairment in reality testing or communication.  Furthermore, the record does not reflect serious or major social or occupational impairment or other such impairment in family relations, judgment, thinking, or mood, and the record reflects that the Veteran has had friends and not been unable to work or keep a job due to his PTSD symptoms.  In this regard, the Board notes that, in assigning a GAF score of 35-the lowest of record-in August 2006, Dr. H. stated that, because of the Veteran's PTSD, he was moderately compromised in his ability to sustain social relationships and was also moderately compromised in his ability to sustain work relationships.  Likewise, in assigning the Veteran a GAF score of 50 in December 2007, the QTC examiner stated that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity, based on depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation in mood, and difficulty in establishing work and social relationships, which are symptoms most consistent with a 50 percent rating.  Accordingly, despite any of the assigned GAF scores, the medical evidence does not demonstrate that the criteria for a higher rating have been met.

Based on the foregoing, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that, since the September 26, 2006, effective date of the grant of service connection for PTSD, the Veteran's psychiatric symptomatology more nearly approximated the criteria for the 50 percent rather than the 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating have not been met, it logically follows that the criteria for higher rating of 100 percent likewise are not met.

For all the foregoing reasons, the claim for an initial rating greater than 50 percent for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

As new and material evidence to reopen the claim for service connection for a low back disability has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a sinus disability, claimed as sinusitis, has been received, to this limited extent, the appeal is granted.

Service connection for a low back disability is denied.

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

The Board finds that RO development of the claim for service connection for a sinus disability, claimed as sinusitis, on the merits, is warranted.  

Service treatment records from April 1987 to March 2000 indicate sporadic treatment for sinus-related problems, including for diagnosed upper respiratory infections in January 1994, December 1994, and November 1998.  Service treatment records from January 2003 to July 2005 indicate that the Veteran was treated for a diagnosis of allergic rhinitis in May 2003, for viral sinusitis in August 2003, for acute sinusitis in November 2003, and for seasonal allergies in April 2004 and July 2004.  Also, at the time of a September 2003 service examination, the Veteran reported having allergies related to his sinuses.

Also, as noted above, the report of a May 2005 VA examination of the sinuses indicates a diagnosis of seasonal allergic rhinitis.  However, the report of that examination contains no opinion regarding a possible nexus between any such current disability and service.

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the record still does not include an adequate medical opinion that fully and clearly address whether a sinus disability, claimed as sinusitis, to include the Veteran's current diagnosed allergic rhinitis, is the result of injury or disease incurred or aggravated in service, the Board finds that further medical development of the claim is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should forward the claims file to the physician who provided the May 2005 QTC examination for an addendum opinion with a complete, clearly-stated rationale.  With respect to any sinus disability, to include allergic rhinitis, the examiner should specifically state whether any such disability is the result of injury or disease incurred or aggravated in service, to include his second and third periods of service from April 1987 to March 2000, and January 2003 to July 2005.  The RO should only arrange for further examination of the Veteran if the May 2005 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in a denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in May 2005 for an addendum opinion.

With respect to each diagnosed sinus disability, to include allergic rhinitis, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, was caused or aggravated by, or is otherwise medically related to service, to specifically include his second and third periods of service from April 1987 to March 2000, and January 2003 to July 2005.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by a physician, to obtain an opinion responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician(s) should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails, without good cause, to report to any scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for increase in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


